Caséd 20% uM 00651GBED Decaniean6é67 Feadmo0GH41 PaAgegeliopi1

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION

 

See ey BROOKFIELD PLACE, 200 VESEY STREET, SUITE 400
eo
REE” New YorRK. NY 10281-1022
NEW YORK
REGIONAL OFFiIce
July 6, 2021
By ECF

SO ORDERED
Hon. Gregory B. Daniels

United States District Court Judge
United States District Courthouse
Southern District of New York

500 Pearl Street Delis a
New York, NY 10007-1312 ve pe a

The initial conference is adjourned from
July 7, 2021 until October 13, 2021 at 9:30 a.m.

4. B. Dona

ee . DANIELS = ee
ITED ‘STATE —

Re: SEC v. Borges, 20-civ.-10051 (S.D.N.Y,) (GBD) TES DISTRICT JUDGE

 
   

 

Dear Judge Daniels:

Plaintiff Securities and Exchange Commission (“Commission”) respectfully
submits this letter to request that the Initial Conference scheduled for July 7, 2021 be
adjourned for 90 days.

As the Commission previously notified the Court by letters dated February 1,
2021 and March 29, 2021 (Docket Nos. 62 & 64), the Commission is attempting to
effectuate service on defendants Raquel Moura Borges (“Borges”) and Global Access
Investment Advisor, LLC (“Global Access”) in Brazil pursuant to the Convention on
Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters
(“Hague Service Convention”).! On May 3, 2021, the Commission submitted further
requests to the Brazilian government for service of process on defendants pursuant to the
Hague Service Convention, but has not yet received confirmation of proof of service.

Respectfully submitted,
/s/ Christopher J. Dunnigan

Christopher J. Dunnigan
Senior Trial Counsel

 

' As outlined in the Commission’s February | letter, the Commission located six possible
addresses for Borges and Global Access in the Commission has effectuated service on
Global Access via the New York Secretary of State (Docket No. 63).

 
